 



FS Investment Corporation II 8-K [fsicii-8k_121319.htm]

 

 

 Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of December 13,
2019, by and among GREEN CREEK LLC, as borrower (the “Borrower”); GOLDMAN SACHS
BANK USA (“GS Bank”), as sole lead arranger (the “Arranger”), as sole lender
(the “Lender”), as administrative agent (the “Administrative Agent”) and as
calculation agent (the “Calculation Agent”); FS INVESTMENT CORPORATION II, as
equity owner and investment manager (the “Investment Manager”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral administrator (the “Collateral
Administrator”) and as collateral agent (the “Collateral Agent”).

 

The Borrower, the Arranger, the Lenders, the Administrative Agent, the
Calculation Agent, the Collateral Administrator and the Collateral Agent are
parties to the Amended and Restated Credit Agreement dated as of July 10, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

 

The parties hereto wish now to amend the Credit Agreement in certain respects.
Accordingly, the parties hereto hereby agree as follows:

 

Section 1.

Definitions. Except as otherwise defined in this Amendment, terms defined in the
Credit Agreement are used herein as defined therein. This Amendment shall
constitute a Transaction Document for all purposes of the Credit Agreement and
the other Transaction Documents.

 

Section 2.

Credit Agreement Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 3 below and Section 11.5 of the Credit Agreement,
but effective as of the date hereof, the Credit Agreement is hereby amended by
restating the definition of “Maturity Date” and the definition of “Reinvestment
Period” to read in its entirety as follows:

 

“Maturity Date” means, the earlier of (a) January 31, 2020 and (b) the date on
which all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Reinvestment Period” means the period from the Closing Date to and including
the earlier to occur of (a) January 31, 2020 and (b) the occurrence of an Event
of Default that results in an acceleration of the Loans in accordance with
Section 9.

 

Section 3.

Representations and Warranties. The Borrower represents and warrants to the
Lenders and the Administrative Agent that (a) the representations and warranties
set forth in Section 4 of the Credit Agreement, and in each of the other
Transaction Documents, are true and complete on the date hereof as if made on
and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, such representation or
warranty shall be true and correct as of such specific date), and as if each
reference in said Section 4 to “this Agreement” included reference to this
Amendment (it being agreed that it shall be deemed to be an Event of Default
under the Credit Agreement if any of the foregoing representations and
warranties shall prove to have been incorrect in any material respect when made)
and (b) no Default or Event of Default has occurred and is continuing.

 

Section 4.

Conditions Precedent. The amendments set forth in Section 2 hereof shall become
effective, as of the date hereof, upon the Administrative Agent’s receipt of
counterparts of this Amendment executed by the parties hereto.

 

Section 5.

Confirmation of Collateral Documents. The Borrower (a) confirms its obligations
under the Collateral Documents, (b) confirms that its obligations under the
Credit Agreement as amended hereby are entitled to the benefits of the pledges
and guarantees, as applicable, set forth in the Collateral Documents, (c)
confirms that its obligations under the Credit Agreement as amended hereby
constitute “Secured Obligations” (as defined in the Collateral Documents) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of the Collateral Documents. Each party, by its
execution of this Amendment, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant set forth in the Collateral Documents.

 

 



 

 

 









 

Section 6.

Limited Amendment. The amendments set forth in Section 2 hereof shall be
effective only in the specific instances described herein and nothing herein
shall be deemed to limit or bar any rights or remedies of any Lender, the
Administrative Agent or any other Secured Party or to constitute an amendment or
waiver of any other term, provision or condition of any of the Transaction
Documents in any other instance than as expressly set forth herein or prejudice
any right or remedy that any Lender, the Administrative Agent or any other
Secured Party may now have or may in the future have under any of the
Transaction Documents. For the avoidance of doubt and without limiting the
generality of the foregoing, the parties agree that no other change, amendment
or consent with respect to the terms and provisions of any of the Transaction
Documents (including without limitation the Appendices, Exhibits and Schedules
thereto) is intended or contemplated hereby (which terms and provisions remain
unchanged and in full force and effect).

 

Section 7.

Miscellaneous. This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one and the same amendatory instrument
and any of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
and any right, remedy, obligation, claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Amendment shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of law
principles that would lead to the application of laws other than the law of the
State of New York. GS Bank, as Administrative Agent and the sole Lender, hereby
directs the Collateral Agent and the Collateral Administrator to execute and
deliver this Amendment.

 

[Signature pages follow.]

 

 

- 2 -

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 



 

GREEN CREEK LLC, as Borrower

            By: /s/ William Goebel   Name: William Goebel   Title: Chief
Financial Officer

 







 

[Amendment to Credit Agreement]

 

 

 

 

GOLDMAN SACHS BANK USA, as Administrative Agent

            By: /s/ Joseph McNeila   Name: Joseph McNeila   Title: Managing
Director

 

 



 

GOLDMAN SACHS BANK USA, as Lender

            By: /s/ Joseph McNeila   Name: Joseph McNeila   Title: Managing
Director

 



 

[Amendment to Credit Agreement]

 

 

 

 

FS INVESTMENT CORPORATION II, as Equity Owner and Investment Manager

          By: /s/ William Goebel   Name: William Goebel   Title: Chief
Accounting Officer



 



 

[Amendment to Credit Agreement]

 

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Collateral Agent and as the
Collateral Administrator

          By: /s/ Rupinder Suri   Name: Rupinder Suri   Title: Vice President



 

 





[Amendment to Credit Agreement]

